t c summary opinion united_states tax_court edward a birts petitioner v commissioner of internal revenue respondent docket no 3914-o0s filed date fdward a birts pro_se marilyn s ames for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the deficiency is attributable solely to the alternative_minimum_tax prescribed by sec_55 the issue for decision is whether petitioner is liable for alternative_minimum_tax we hold that he is background some of the facts have been stipulated and they are so found petitioner resided in houston texas at the time that his petition was filed with the court petitioner filed a federal_income_tax return form_1040 for on his return petitioner listed his filing_status as married_filing_separately and he claimed deductions for two personal exemptions petitioner reported adjusted_gross_income agi in the amount of dollar_figure consisting solely of wages from employment in addition petitioner itemized_deductions on schedule a in this regard petitioner claimed total deductions in the amount of dollar_figure consisting of charitable_contributions in the amount of dollar_figure and miscellaneous_itemized_deductions in the form of unreimbursed employee_expenses in the net amount of dollar_figure calculated as follows miscellaneous_itemized_deductions unreimbursed employee_expenses dollar_figure less agi net amount big_number after taking into account itemized_deductions and personal exemptions petitioner reported taxable_income in the amount of dollar_figure using the tax table prescribed by sec_3 for individuals petitioner reported tax in the amount of dollar_figure petitioner did not attach form_6251 alternative minimum tax-individuals to his return nor did petitioner report any liability for alternative_minimum_tax on his return in date respondent issued a notice_of_deficiency to petitioner for the taxable_year in the notice respondent did not disallow any of the itemized_deductions or personal exemptions claimed by petitioner on his return rather respondent determined that petitioner is liable for alternative_minimum_tax as prescribed by sec_55 in the amount of dollar_figure petitioner filed a petition contesting respondent’s deficiency determination in the petition as well as at trial petitioner contends that he is not the type of person who should be liable for alternative_minimum_tax discussion deferring for the moment the fundamental issue whether petitioner is liable for alternative_minimum_tax the following computation shows the proper amount of such tax - - i individual_income_tax_return - form_1040 adjusted_gross_income form_1040 line sec_32 dollar_figure less itemized_deductions schedule a -big_number balance form_1040 line big_number less exemptions form_1040 line --big_number taxable_income form_1040 line big_number tax sec_1 c regular_tax sec_26 a c ii itemized expenses - schedule a charitable_contributions dollar_figure miscellaneous_itemized_deductions unreimbursed employee_expenses total itemized_deductions big_number iii alternative_minimum_taxable_income taxable_income form_1040 line s big_number adjustments miscellaneous_itemized_deductions unreimbursed employee_expenses big_number exemptions balance big_number plus items of tax preference --o- alternative_minimum_taxable_income iv alternative_minimum_tax big_number alternative_minimum_taxable_income dollar_figure less exemption_amount -big_number taxable_excess big_number times applicable amt rate x tentative_minimum_tax big_number less regular_tax -619 alternative_minimum_tax big_number our analysis necessarily begins with sec_55 the section of the internal_revenue_code that imposes the alternative_minimum_tax initially we note that the alternative_minimum_tax is - - imposed in addition to the regular_tax and that the regular_tax is as relevant herein the income_tax computed on taxable_income by reference to the pertinent tax table sec_55 c see also sec_26 a in petitioner’s case the regular_tax is dollar_figure pursuant to sec_55 the alternative_minimum_tax is the difference between the tentative_minimum_tax and the regular_tax in the case of a married individual who files a separate_return and as relevant herein the tentative_minimum_tax i sec_26 percent of the excess of a taxpayer's alternative_minimum_taxable_income over an exemption_amount of dollar_figure see sec_55 a b d c sec_55 defines the term alternative_minimum_taxable_income as relevant herein the term alternative_minimum_taxable_income means the taxpayer's taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference in the case of a married individual who files a joint_return with his or her spouse the exemption_amount is dollar_figure see sec_55 a it is possible therefore that petitioner might not have been liable for alternative_minimum_tax if he had filed a joint_return with his spouse however sec_6013 b b precludes the filing of a joint_return after a taxpayer files a separate_return if the taxpayer files a timely petition with this court in respect of a notice_of_deficiency for the year for which the notice is issued notwithstanding this limitation respondent offered to settle the present case ona deemed filed basis however petitioner and or petitioner’s spouse declined the offer -- - described in sec_57 petitioner had no items of tax preference in accordingly alternative_minimum_taxable_income means petitioner’s taxable_income determined with the adjustments provided in sec_56 petitioner’s taxable_income for was dollar_figure the amount reported on line of form_1040 as relevant herein the adjustments provided in sec_56 are twofold first sec_56 a states that no deduction shall be allowed for any miscellaneous itemized_deduction as defined in sec_67 such as unreimbursed employee_expenses in computing alternative_minimum_taxable_income second sec_56 eb states that no personal exemptions shall be allowed in computing alternative_minimum_taxable_income the effect of sec_56 a and b e 1s to increase petitioner’s taxable_income by dollar_figure the amount claimed on petitioner’s schedule a for miscellaneous_itemized_deductions unreimbursed employee_expenses and dollar_figure the amount claimed on petitioner’s form_1040 for personal exemptions after taking into account the foregoing two adjustments petitioner’s alternative_minimum_taxable_income for equals dollar_figure alternative_minimum_taxable_income exceeds the applicable exemption_amount of dollar_figure by dollar_figure see sec - jj - d c petitioner’s tentative_minimum_tax is therefore percent of the excess or dollar_figure sec_55 b a because petitioner’s tentative_minimum_tax exceeds the regular_tax of dollar_figure petitioner is liable for the alternative_minimum_tax in the amount of such excess ée dollar_figure less dollar_figure or dollar_figure see sec_55 petitioner does not challenge the mechanics of the foregoing computation rather petitioner contends that the alternative_minimum_tax was not meant to apply to him because he is not wealthy and had no items of tax preference the clearest expression of legislative intent is found in the actual language used by congress in enacting legislation as the supreme court has stated there is no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes 310_us_534 see 101_tc_196 controlling effect will generally be given to the plain language of a statute unless to do so would produce absurd or futile results again as the supreme court has stated in the absence of a clearly expressed legislative intention to the contrary the language of the statute itself must ordinarily be regarded as conclusive unless exceptional circumstances dictate otherwise when we find the terms of a statute unambiguous judicial inquiry is complete 481_us_454 citations and internal quotation marks omitted --- - the statutory scheme governing the imposition and computation of the alternative_minimum_tax is clear and precise and leaves on these facts no room for interpretation okin v commissioner tcmemo_1985_199 affd per curiam 808_f2d_1338 9th cir thus there is no justification in the instant case to ignore the plain language of the statute particularly where as here we have a complex set of statutory provisions marked by a high degree of specificity 83_tc_742 the alternative_minimum_tax serves to impose a tax whenever the sum of specified percentages of the excess of alternative_minimum_taxable_income over the applicable exemption_amount exceeds the regular_tax for the taxable_year see sec_55 bo a c d cf huntsberry v commissioner supra pincite alternative_minimum_taxable_income essentially means the taxpayer's taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference described in sec_57 in huntsberry v commissioner supra we held that tax_preferences are a significant but not necessarily an indispensable component of alternative_minimum_taxable_income accordingly the taxpayers in that case were held liable for the alternative_minimum_tax computed in accordance with the specific provisions of sec_55 notwithstanding the fact that the - taxpayers did not have any items of tax preference for the taxable_year in issue see klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 cir the same result applies in the present case if congress had intended to tax only tax_preferences it would have defined alternative_minimum_taxable_income differently for example solely by reference to items of tax preference instead congress provided for a tax measured by a broader base namely alternative_minimum_taxable_income in which tax_preferences are merely included as potential components absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may deem its effects susceptible of improvement 516_us_235 quoting 464_us_386 accordingly petitioner’s appeal for relief must in this instance be addressed to his elected representatives the proper place for a consideration of petitioner’s complaint is the halls of congress not here 40_tc_436 affd 331_f2d_422 cir -- - in view of the foregoing we hold that petitioner is liable for the alternative_minimum_tax reviewed and adopted as the report of the small_tax_case division in order to reflect the foregoing decision will be entered for respondent
